DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introductory Remarks
This action is in response to communications filed on 7 July 2022. Claim(s) 1-18 is/are presently pending in the application, of which, claim(s) 1 and 18 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application Nos. 61/423,040, 13/324,613, 14/673,586, 15/875,896, and 16/921,513 filed on 14 December 2010, 13 December 2011, 30 March 2015, 19 January 2018, and 6 July 2020.

An IDS was received on 7 July 2022. All references have been considered; however, due to the voluminous number of references in the IDS they have been only briefly considered. It is noted that the cloaking of a relevant reference by inclusion in a long list of citations may not comply with the Applicant’s duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). Therefore, the applicant is encouraged to present a concise statement as to the relevance of any particular documents known to be material for patentability as defined by 37 C.F.R. § 1.56.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeulen et al. (U.S. PGPub No. 2020/0028912 A1) (hereinafter Vermeulen) in view of Clements et al. (U.S. PGPub No. 2010/0077013 A1) (hereinafter Clements).

As per claim 1, Vermeulen teaches a computer-implemented method (0171), the computer-implemented method comprising: 
in a distributed storage system comprising one or more hardware processors (0007, 0314, and claim 76): 
identifying source data from a client device for storage (claim 76); 
splitting the source data into at least first and second data blocks (claim 76); 
transmitting in parallel the first data block to a first database media agent and the second data block to a second database media agent (0171 and claim 76); 
determining whether the first data block is stored in a secondary storage device by querying the first deduplication database media agent (Figure 14 steps 1402-08 and corresponding description), 
wherein the first database media agent is associated with first management information (0160-62 - “keymap coordinator”), 
wherein the first management information is stored separately from data stored in secondary storage devices (0161 and 0171); and 
determining whether the second data block is stored in a secondary storage device by querying the second deduplication database media agent (Figure 14 steps 1402-08 and corresponding description), 
wherein the second database media agent is associated with second management information (0160-62 - “keymap coordinator”), 
wherein the second management information is stored separately from the data stored in the secondary storage devices (0161 and 0171).

But Vermeulen does not appear to explicitly disclose: 
transmitting in parallel the first data block to a first deduplication database media agent and the second data block to a second deduplication database media agent; 
determining whether the first data block is stored in a secondary storage device by querying the first deduplication database media agent, 
wherein the first deduplication database media agent is associated with first deduplication management information, 
wherein the first deduplication management information is stored separately from deduplicated data stored in secondary storage devices; and 
determining whether the second data block is stored in a secondary storage device by querying the second deduplication database media agent, 
wherein the second deduplication database media agent is associated with second deduplication management information, 
wherein the second deduplication management information is stored separately from the deduplicated data stored in the secondary storage devices. (Emphasis added).

In other words, Vermeulen does not explicitly describe itself as a deduplication environment. Vermeulen does disclose that the system may be configured to provide redundancy for greater fault tolerance or that it may be configured for “little to no degree of fault tolerance”. Vermeulen at 0097. Clements describes a similarly distributed system that explicitly incorporates deduplication. See Clements at 0083, 0015, and 0019. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Clements into the invention of Vermeulen in order to have the first and second database media agent be first and second deduplication database media agents with corresponding deduplication management information. This would have been clearly advantageous as it would reduce the storage requirements of the hosts in Vermeulen by eliminating unnecessary data copies. The combination hereinafter VC.

As per claim 18, VC teaches a computer-implemented method (0171), the computer-implemented method comprising: 
in a distributed storage system comprising one or more hardware processors(0007, 0314, and claim 76): 
at a client computing device: 
identifying source data from the client device (inherent that a client machine must identify data on itself) for storage in a secondary storage system (see remarks regarding claim 1), 
wherein the client computing device generates the source data stored at the client computing device (inherent, or at least implicit, that a client would generate the source data stored therein insofar as it would need to load the data into the system registers in order to operate upon in), 
splitting the source data into at least first and second data blocks (claim 76 and paragraph 0313), 
transmitting in parallel the first data block to a first deduplication database media agent and the second data block to a second deduplication database media agent (0171, 0313, and claim 76)[.]
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 2, VC teaches the computer-implemented method of Claim 1 further comprising receiving, from the client device, data for storage as a secondary copy to a secondary storage devices, wherein the client device is separate from the secondary storage devices (Vermeulen at 0097).

As per claim 3, VC teaches the computer-implemented method of Claim 2 , wherein the data transmitted is a data block of a file (Vermeulen at 0125, 0171 and Figure 4).

As per claim 4, VC teaches the computer-implemented method of Claim 1 further comprising receiving, from the client device, data at a data media agent for storage as a secondary copy, wherein the client device is separate from the media agent (Figure 4 and corresponding description).

As per claim 5, VC does not explicitly describe how many files are transmitted, however it is implicit that this can be any number of files and any amount of data. Even if it were not this claim amounts to nothing more than repeating the sending of one file and is plainly obvious.

As per claim 6, VC teaches the computer-implemented method of Claim 1, wherein the first deduplication database media agent generates a first hash signature of the first data block, the second deduplication database media agent generates a second hash signature of the second data block (see e.g. Vermeulen at 0182).

As per claim 7, VC teaches the computer-implemented method of Claim 1, wherein the data media agent is a software module executing on the client device (Vermeulen at 0313).

As per claim 8, VC teaches the computer-implemented method of Claim 1, wherein the client device generates a first hash signature of the first data block and a second hash signature of the second data block (Vermeulen at 0313 and Clements at 0004).

As per claim 9, VC teaches the computer-implemented method of Claim 1, wherein the distributed storage system comprises a plurality of data media agents, wherein the plurality of data media agents are in communication with one another and in communication with a plurality of deduplication database media agents (Figure 11A items 140a-c and corresponding description).

As per claim 10, VC teaches the computer-implemented method of Claim 9, wherein a first data media agent of the plurality of data media agents provides a path identifier associated with the second data block to a second data media agent in the plurality of data media agents (Vermeulen at 0189-91).

As per claim 11, VC teaches the computer-implemented method of Claim 9, wherein a first data media agent of the plurality of data media agents provides block offset information associated with the second data block to a second data media agent in the plurality of data media agents (Vermeulen at 0114, 0125, and 0189-91).

As per claim 12, VC teaches the computer-implemented method of Claim 8, wherein the first deduplication database media agent stores a copy of the second hash signature (Vermeulen at 0189-91).

As per claim 13, VC does not appear to explicitly disclose: the computer-implemented method of Claim 9, wherein the plurality of data media agents communicate hash signatures and headers and links between one another without having a shared static mount path configuration.
Some method of transmission is required for data between the various portions of the distributed storage network of Vermeulen as modified by Clements, but neither reference discuss transmitting their data with or without having a shared static mount path configuration. As there are only two options, it would have been obvious to one of ordinary skill in the art to try the transmission without the use of a shared static mount path configuration in the system of VC in an attempt to provide a more flexible design, as a person with ordinary skill has a good reason to pursue the known options within his or her technical grasp. In turn, because the lack of use of a shared static mount path configuration when used in the system of VC has the predicted properties of the still transmitting the necessary data, it would have been obvious.
The remaining differences in the claim limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The methodology would be performed the same regardless of the what type of data was transmitted.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the plurality of data media agents communicate hash signatures and headers and links between one another. This is so because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 14, VC does not appear to explicitly disclose the computer-implemented method of Claim 9, wherein the plurality of data media agents communicate hash signatures and headers without using network shares.

Some method of transmission is required for data between the various portions of the distributed storage network of Vermeulen as modified by Clements, but neither reference discuss transmitting their data with or without using network shares. As there are only two options, it would have been obvious to one of ordinary skill in the art to try the transmission without the use of a network shares in the system of VC in an attempt to provide a more flexible design, as a person with ordinary skill has a good reason to pursue the known options within his or her technical grasp. In turn, because the lack of use of a network shares when used in the system of VC has the predicted properties of the still transmitting the necessary data, it would have been obvious.
The remaining differences in the claim limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The methodology would be performed the same regardless of the what type of data was transmitted.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the plurality of data media agents communicate hash signatures and headers. This is so because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 15, VC teaches the computer-implemented method of Claim 1, wherein the first deduplication database media agent determines whether the first data block is stored in a secondary storage device by querying the first deduplication management information (Vermeulen at Figure 14 steps 1402-08 and corresponding description).

As per claim 16, VC teaches the computer-implemented method of Claim 1, wherein the second deduplication database media agent determines whether the second data block is stored in a secondary storage device by querying the second deduplication management information (Vermeulen at Figure 14 steps 1402-08 and corresponding description).

As per claim 17, VC teaches the computer-implemented method of Claim 1, wherein the client device is not part of the distributed storage system (Vermeulen at Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165